PER CURIAM.
Natividad Serrano appeals from an order summarily denying his motion for post-conviction relief. He raises four points on appeal. We find that three of those points are time-barred because Serrano failed to raise them within two years of the time that his sentence became final, as required by rule 3.850(b). However, we find one issue on appeal — regarding Serrano’s claim that the sentences are excessive and illegal — to be facially sufficient and remand for an eviden-tiary hearing or attachment of those portions of the record refuting Serrano’s claim that *510his sentence is in excess of the maximum authorized by law.
GUNTHER, POLEN and KLEIN, JJ., concur.